 


113 HR 4633 IH: Insurance Rate Transparency Act
U.S. House of Representatives
2014-05-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
113th CONGRESS
2d Session
H. R. 4633 
IN THE HOUSE OF REPRESENTATIVES 
 
May 9, 2014 
Mr. Griffith of Virginia introduced the following bill; which was referred to the Committee on Energy and Commerce
 
A BILL 
To amend title XXVII of the Public Health Service Act to require certain health insurance premium increase information submitted to the Secretary of Health and Human Services be disclosed to Congress. 
 
 
1.Short title This Act may be cited as the Insurance Rate Transparency Act.  
2.Disclosure to Congress of certain health insurance premium increase informationSection 2794(b) of the Public Health Service Act (42 U.S.C. 300gg–94(b)) is amended by adding at the end the following new paragraph: 
 
(3)Reports to CongressIn the case of any information (including justification) relating to premium increases that is submitted for the 2015 plan year or a subsequent plan year to the Secretary pursuant to subsection (a) or this subsection, not later than 30 days after the date of receipt of such information (or, in the case of information submitted before the date of the enactment of this paragraph for the plan year 2015, not later than 30 days after such date of enactment), the Secretary shall submit to the Committees on Energy and Commerce and on Ways and Means of the House of Representatives and the Committees on Finance and on Health, Education, Labor, and Pensions of the Senate a report containing such information presented according to the following categories of health care consumers: 
(A)A category representing self-only coverage for a single, nonsmoking male who is 30 years of age. 
(B)A category representing self-only coverage for a single, smoking male who is 30 years of age. 
(C)A category representing self-only coverage for a single, nonsmoking female who is 30 years of age. 
(D)A category representing self-only coverage for a single, smoking female who is 30 years of age. 
(E)A category representing family coverage for a family of four, including two parents who are each 40 years of age. 
(F)A category representing family coverage for a couple consisting of two individuals who are each 55 years of age..  
 
